DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 24-38 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 06/23/2022, with respect to the rejection(s) of claims 24-38, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Nelson – US 7,230,546 B1) in view of Derrick et al. (Derrick – US 2008/0018459 A1) and Bokhary (Bokhary – US 9,183,731 B1).

As to claim 24, Nelson discloses a method of operating an incursion warning system for a work zone, the incursion warning system comprising:
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d are depicted in FIG. 1 mounted to a series of safety icons, exemplified as traffic cones 16a through 16d. The incursion transceivers are depicted being utilized with traffic cones (or posts) as these are perhaps the most common forms of safety icons utilized for separating traffic from roadway crews. Each incursion transceiver unit 22 is preferably retained within a housing that is configured for being removably mounted to a traffic cone 16, or other safety icon) arranged about a perimeter of the work zone (Nelson: FIG. 1); and 
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the method comprising: 
establishing a geo-zone delimiting a geographical area that includes at least part of the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, and FIG. 1: a vehicle 18 is shown impacting traffic icon 16a, which may be considered as an incursion of the vehicle into the closed lane providing a safety zone for the roadway workers near construction area 20. Usually such incursions are the result of a driver being slightly off-course, however, an erratic or impaired driver may cross over and continue a course toward the construction crew); and a set of rules associated with the geo-zone (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1); 
wherein the instruction is derived in response to a change in a position of the alarm unit and/or the one or more other alarm units and/or one or more of the sensor units within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger).

Nelson does not explicitly disclose the method steps of receiving location information from the plurality of alarm units in the work zone, and determining a relative position(s) of each alarm unit to the other alarm units in the geo-zone; and
deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on the relative position(s) of the alarm unit to one or more other alarm units determined to be within the geo-zone relative to the work zone.

However, it has been known in the art of location tracking to implement a set of rules associated with the geo-zone and the method steps of receiving location information from the plurality of alarm units in the work zone, and determining position(s) of each alarm unit and the other alarm units in the geo-zone; deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick, which discloses a set of rules associated with the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored) and the method steps of receiving location information from the plurality of alarm units in the work zone, and determining position(s) of each alarm unit and the other alarm units in the geo-zone (Derrick: Abstract, [0010], [0024]-[0025], [0035]-[0037],[0043]-[0046], and FIG. 1:  The remote tracking device includes a positioning system receiver, or transceiver, operable to receive signals indicative of the location of the remote tracking device, and a cellular transceiver operable to communicate with the central monitoring center. The remote tracking device also includes a processor connected to the positioning system transceiver and the cellular transceiver, the processor operable to monitor a status for the remote tracking device, and to compare the location of the remote tracking device with a set of rules programmed into the remote tracking device, and an audible alarm connected to the processor and capable of being activated by the processor when the processor detects a change in the status for the remote tracking device or a violation of the rules programmed into the remote tracking device, wherein a sound produced by the audible alarm when activated is audible to persons in the vicinity of the remote tracking device); and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).
Therefore, in view of teachings by Nelson and Derrick, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the alert system of Nelson to include a set of rules associated with the geo-zone and the method steps of receiving location information from the plurality of alarm units in the work zone, and determining position(s) of each alarm unit and the other alarm units in the geo-zone; and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick. The motivation for this is to monitor locations of a tracking unit, e.g. the personal receiver, within a zone, e.g. the work zone.

Further, the combination of Nelson and Derrick discloses a method implementing a set of rules for operating an alarm conditions in a work zone/predetermined area (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301), the combination of Nelson and Derrick  does not explicitly disclose the method steps of receiving location information from the plurality of alarm units in the work zone, and determining a relative position(s) of each alarm unit to the other alarm units in the geo-zone; and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on the relative position(s) of the alarm unit to one or more other alarm units determined to be within the geo-zone relative to the work zone.

However, it has been known in the art of information user an warning to implement the method steps of receiving location information from the plurality of alarm units in the work zone, and determining a relative position(s) of each alarm unit to the other alarm units in the geo-zone; and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on the relative position(s) of the alarm unit to one or more other alarm units determined to be within the geo-zone relative to the work zone, as suggested by Bokhary, which discloses receiving location information from the plurality of alarm units in the work zone, and determining a relative position(s) of each alarm unit to the other alarm units in the geo-zone (Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: the control unit, such as the processors 145, 146 and 146a or the processors associated with the SIM type cards 150 and 150a or with the external unit or module 115, a position tracking device associated with a PWECD or an SCD to determine a location of the PWECD or SCD, or a corresponding location of the at least one detected emergency condition, such as a GPS device or GPS unit, the associated memories 155, 147 and 147a, and any associated computer readable media, such as associated with the SIM type cards 150 and 150a and the external unit or module 115, the one or more detectors or sensors of the PWSCD or the SCD, are in communication with one another by any suitable type of data bus, or by a wireless transmitter/receiver, as is well known in the art); and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on the relative position(s) of the alarm unit to one or more other alarm units determined to be within the geo-zone relative to the work zone (Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).
Therefore, in view of teachings by Nelson and Derrick, and Bokhary it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the alert system of Nelson and Derrick to include implement the method steps of receiving location information from the plurality of alarm units in the work zone, and determining a relative position(s) of each alarm unit to the other alarm units in the geo-zone; and deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on the relative position(s) of the alarm unit to one or more other alarm units determined to be within the geo-zone relative to the work zone, as suggested by Bokhary. The motivation for this is to provide information regarding about a location of a danger/emergency area to users.

As to claim 25, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, comprising selecting an alarm unit for which an instruction needs to be derived in response to any one of: a change in a position of the alarm unit (Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition); a change in position of one or more other alarm units in the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307); and a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide different forms of annunciation, for instance, in response to a backhoe working at the site gently bumping a traffic cone, as contrasted with a speeding vehicle overrunning a set of traffic cones as it careens toward a road crew. The type and intensity of alert annunciation may also be fully or partially responsive to the encoded value for unit type, group, and so forth as described earlier. Additionally, the annunciation severity may increase upon registering a subsequent impact by a second transceiver unit, after that second unit received the signal from the first transceiver unit. In this way a slight incursion of a vehicle with a single safety icon may be differentiated from an out of control vehicle that is crossing over a series of safety icons. Furthermore, receiver units may be configured to generate an annunciation whose characteristics are varied in response to the distance from the incursion transmitter generating the alert. It will be recognized that this approach allows communicating additional information to aid the work party in ascertaining risk factors). 

As to claim 26, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is derived in response to a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide different forms of annunciation, for instance, in response to a backhoe working at the site gently bumping a traffic cone, as contrasted with a speeding vehicle overrunning a set of traffic cones as it careens toward a road crew); in which the instruction is transmitted to the alarm unit, and in which the alarm unit, in response to receiving the instructions operates its alarm (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 6 lines 61 – column7 lines 11, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: the emergency condition detectors 140 and 140a can include primary alert devices as can be the same or similar to those described associated with the smartphones 20, 20a, or 20b, when functioning as a PWECD or an SCD. Such primary alert devices to emit an alert or alarm can include, but are not limited to, one or more of light sources 160b and 160c to emit a light, such as a laser light, speakers 170b and 170c to emit a sound as an audible alert or alarm, tactile vibration generators 180b and 180c to generate a tactile alert or alarm, or spray devices 190b and 190c to emit an olfactory alert or alarm, such as emitting a distinctive odor or smell, such as to alert a visually impaired person, as can include a distinctive odor or a perfume smell, or can include a combination of these or other primary alert devices, for example, to alert of the at least one detected emergency condition, such as a fire or a type of fire, abnormally high temperatures, harmful gases, such as carbon monoxide, smoke, radiation, or a combination thereof, for example).

As to claim 27, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is transmitted to the alarm unit to govern operation of the alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 6 lines 61 – column7 lines 11, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 28, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is derived in response to a change in a position of the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

As to claim 29, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 6 lines 61 – column7 lines 11, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 30, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the alarm unit is arranged to transmit a status message in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: the RTD includes a wireless/cellular transceiver. After a location determination has been made by the GPS engine or an internal microprocessor, the location information and information indicating the status of the RTD is sent over a terrestrial network, which is preferably a cellular network, as shown by cellular network 103. In order to be useful, each position location for the RTD needs to include an indication of the time for the location and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: the control unit, such as the processors 145, 146 and 146a or the processors associated with the SIM type cards 150 and 150a or with the external unit or module 115, a position tracking device associated with a PWECD or an SCD to determine a location of the PWECD or SCD, or a corresponding location of the at least one detected emergency condition, such as a GPS device or GPS unit, the associated memories 155, 147 and 147a, and any associated computer readable media, such as associated with the SIM type cards 150 and 150a and the external unit or module 115, the one or more detectors or sensors of the PWSCD or the SCD, are in communication with one another by any suitable type of data bus, or by a wireless transmitter/receiver, as is well known in the art); and in which the instruction is derived in response to receipt of the status message (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 31, Nelson and Derrick, and Bokhary disclose the limitations of claim 24 further comprising the method according to claim 24, further comprising deriving, in response to a change in a position of the alarm unit and/or the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307), a second instruction for a second alarm unit within the geo-zone from the set of rules based on a position of the second alarm unit and a position(s) of other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 32, Nelson and Derrick, and Bokhary disclose the limitations of claim 31 further comprising the method according to claim 31, wherein the second instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 33, Nelson and Derrick, and Bokhary disclose the limitations of claim 31 further comprising the method according to claim 31, wherein the second instruction is derived in response to a change in a position of the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 34, Nelson, Derrick and Bokhary discloses all the incursion warning system for a work zone limitations as claimed that mirrors the method steps of operating an incursion warning system for a work zone in claim 24; thus, claim 34 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 24, and the details are as followings:
an incursion warning system for a work zone comprising:
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d are depicted in FIG. 1 mounted to a series of safety icons, exemplified as traffic cones 16a through 16d. The incursion transceivers are depicted being utilized with traffic cones (or posts) as these are perhaps the most common forms of safety icons utilized for separating traffic from roadway crews. Each incursion transceiver unit 22 is preferably retained within a housing that is configured for being removably mounted to a traffic cone 16, or other safety icon) arranged about a perimeter of the work zone (Nelson: FIG. 1);
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25 and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer and Bokhary: column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 6 lines 61 – column7 lines 11, column 9 lines 16-30, column 10 lines 20-45, and FIG. 1: the emergency condition detectors 140 and 140a can include primary alert devices as can be the same or similar to those described associated with the smartphones 20, 20a, or 20b, when functioning as a PWECD or an SCD. Such primary alert devices to emit an alert or alarm can include, but are not limited to, one or more of light sources 160b and 160c to emit a light, such as a laser light, speakers 170b and 170c to emit a sound as an audible alert or alarm, tactile vibration generators 180b and 180c to generate a tactile alert or alarm, or spray devices 190b and 190c to emit an olfactory alert or alarm, such as emitting a distinctive odor or smell, such as to alert a visually impaired person, as can include a distinctive odor or a perfume smell, or can include a combination of these or other primary alert devices, for example, to alert of the at least one detected emergency condition, such as a fire or a type of fire, abnormally high temperatures, harmful gases, such as carbon monoxide, smoke, radiation, or a combination thereof, for example); and
a control means including means to establish a geo-zone and an associated set of rules (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1 and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition),
wherein:
the plurality of alarm units are positioned within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the control means is arranged to receive location information for the plurality of alarm units and determine a relative position(s) of each alarm unit to the other alarm units in the geo-zone (Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition);
the control means is arranged to derive a first instruction for a first of the plurality of alarm units within the geo-zone from the set of rules based on the relative position(s) of the first alarm unit to a second of the plurality of alarm units within the geo-zone (Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition) relative to the work zone (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307, and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition); and
the first instruction is derived in response to a change in a position of the first alarm unit and/or the second alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307, and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 35, Nelson and Derrick, and Bokhary disclose the limitations of claim 34 further comprising the system according to claim 34, wherein the control means uses the first instruction to govern operation of the first alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 36, Nelson and Derrick, and Bokhary disclose the limitations of claim 34 further comprising the system according to claim 34, wherein the control means is arranged to derive a second instruction for the second alarm unit within the geo-zone from the set of rules based on a position of the second alarm unit and/or a position of other ones of the plurality of alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307  and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition); the second instruction derived in response to a change in a position of the first alarm unit and/or other ones of the alarm units within the geo- zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: From step 230 the process proceeds to step 235 where the PWECD then wirelessly communicates and transmits alert signal(s) and alert message(s) to SCD(s) within a predetermined area, distance, location, or range R (illustrated in FIG. 2), such as 10 meters, relative to the current location of the PWECD. The predetermined area, distance, location, or range R can also vary depending on various factors, such as the strength of the signal or the strength of the battery, for example. The SCDs within the predetermined area, distance, location, or range R can provide an alert of the detected presence of the at least one emergency condition).

As to claim 37, Nelson and Derrick, and Bokhary disclose the limitations of claim 36 further comprising the system according to claim 36, wherein the second instruction (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: The alert message S2 can also include the location, such as the Global Positioning Satellite (GPS) coordinates, of the emergency condition. Additionally, the alert message S2 that is sent to the SCD(s), can also contain information about the PWECD, such as identification of the sender, a location of the detected at least one emergency condition, the time the message was sent, and the type of emergency condition, such as whether the at least one detected emergency condition is a fire or a type of fire, a gas leak, carbon monoxide, abnormal temperature, or a radiation leak, for example) is different from the first instruction (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: The PWECD, such as the smartphone 20, also, when at least one detected emergency condition is present, wirelessly transmits directly or through a network 90, such as to a transmission device, such as a cell tower 80, for example, an alert signal S1 and an alert message S2 of the detected at least one emergency condition to one or more SCDs, such as another wireless phone, such as the smartphone 20a, the server 100 of a communication system, the landline 110, or the emergency condition detector 140, for example, and the type or number of SCDs should not be construed in a limiting sense). 

As to claim 38, Nelson and Derrick, and Bokhary disclose the limitations of claim 34 further comprising the system according to claim 34, wherein the alarm unit is arranged to transmit information in response to a change in a status of the first alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Bokhary: Abstract, column 2 lines 66 – column 3 lines 30, column 3 lines 47 -  column 4 lines 33, column 4 lines 50 – column 5 lines 20, column 10 lines 20-45, and FIG. 1: The PWECD, such as the smartphone 20, also, when at least one detected emergency condition is present, wirelessly transmits directly or through a network 90, such as to a transmission device, such as a cell tower 80, for example, an alert signal S1 and an alert message S2 of the detected at least one emergency condition to one or more SCDs, such as another wireless phone, such as the smartphone 20a, the server 100 of a communication system, the landline 110, or the emergency condition detector 140, for example, and the type or number of SCDs should not be construed in a limiting sense). 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mock et al., US 2008/0094230 A1, discloses using location capabilities of a mobile device to permit users to avoid potentially harmful interactions.
Muijs, US 2019/0026643 A1, discloses incident prediction system.
Mehta et al., US 2018/0349954 A1, discloses optimizing notification triggers for geo-fence communication systems.
Sennett et al., US 2009/0247189 A1, discloses systems and methods for determination of mobile devices in or proximate to an alert area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684